Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 1-16 are pending in the application.
Election/Restriction
2.	Restriction is required under 35 U.S.C. 121 and 372.
Lack of Unity Requirement

3.	This application contains the following inventions or groups of inventions, which are not so linked as to form a single inventive concept under PCT Rule 13.1.

Claims 1-16, drawn to methods of use. If this group is elected, election of a species of SDC-TRAP with a chemical name is required.

Upon thorough consideration of the claims, the examiner has determined that a     lack of unity of invention exists, as defined in Rule 13.
PCT Rule 13.1 states that the international application shall relate to one
invention only or to a group of inventions so linked as to form a single general inventive
 concept ("requirement of unity of invention").
PCT Rule 13.2 states that unity of invention referred to in Rule 13.1 shall be 
fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features.

	Annex B, Part 1(b), indicates that "special technical features" means those technical features which as a whole define a contribution over the prior art.
	Annex B, Part 1(c), further defines independent and dependent claims.  Unity of invention only is concerned in relation to independent claims.  Dependent claims are defined as a claim which contains all the features of another claim and is in the same category as the other claim.  The category of a claim refers to the classification of claims according to subject matter, e.g. product, process, use, apparatus, means, etc.
	Annex B, Part 1(f) indicates the "Markush practice" of alternatives in a single claim.  Part 1(f(i)) indicates the technical interrelationship and the same or corresponding special technical feature is considered to be met when: (A) all alternatives have a common property or activity, and (B) a common structure is present or all alternatives belong to a recognized class of chemical compounds.  Further defining (B) in Annex B, Part 1(f)(i-iii), the common structure must; a) occupy a large portion of their structure, or b) the common structure constitutes a structurally distinctive portion, or c) where the structures are equivalent and therefore a recognized class of chemical compounds, each member could be substituted for one another with the same intended result.  That is, with a common or equivalent structure, there is an expectation from knowledge in the art that all members will behave in the same way.  Thus, the technical relationship and the corresponding special technical feature result from a common (or equivalent) structure which is responsible for the common activity (or 
In accordance with 37 CFR 1.499, applicant is required, in reply to this 
action, to elect a single invention to which the claims must be restricted.  Again, this list is not exhaustive, as it would be impossible under the time constraints due to the sheer volume of subject matter instantly claimed.   Therefore, applicant may choose to elect a single invention by identifying another specific embodiment not listed in the exemplary groups of the invention and examiner will endeavor to group the same.
	The claims herein lack unity of invention under PCT rule 13.1 and 13.2 since the compounds defined in the claims lack a significant structural element qualifying as the special technical feature that defines a contribution over the prior art, see  Zhou et al. US 2010/0280032 A1. Zhou et al.   ‘032 discloses a number of SDC-TRAP compounds, see Table 5 in column 82. Accordingly, unity of invention is considered to be lacking and restriction of the invention in accordance with the rules of unit of invention is considered proper.   Additionally, the vastness of the claimed subject matter, and the complications in understanding the claimed subject matter impose a burden on any examination of the claimed subject matter.
4. 	Applicants are advised that the reply to this requirement to be complete must include an election of invention to be examined even though the requirement be traversed (37 CFR 1.143).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 








/REI TSANG SHIAO/



Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629   



May 03, 2021